DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2014/0152146) in view of Watanabe et al. (US 2013/0285768).
With respect to claim 1, Kimura et al. discloses an elastic wave device (Figs 1A-1B) comprising: a supporting substrate (item 2); an acoustic multilayer film (item 3) on the supporting substrate (Fig 1A); a piezoelectric substrate (item 4) on the acoustic multilayer film (Fig 1A); and an IDT electrode (item 5) on the piezoelectric substrate (Fig 1A); wherein the acoustic multilayer film includes at least four acoustic impedance layers (items 3a-3h); the at least four acoustic impedance layers include at least one low acoustic impedance layer and at least one high acoustic impedance layer having an acoustic impedance higher than the low acoustic impedance layer (Paragraphs 8-10).
Kimura et al. does not disclose a bonding layer provided at any position in a range of from inside a fourth acoustic impedance layer of the at least four acoustic 
Watanabe et al. teaches a piezoelectric elastic wave device that includes a bonding layer provided at any position in a range of from inside a fourth acoustic impedance layer of the at least four acoustic impedance layers from the piezoelectric substrate side towards the supporting substrate side, to inside one of the at least four acoustic impedance layers that is closest to the supporting substrate (Paragraphs 150 and 166). Watanabe discloses the use of bonding methods for bonding the layers of the acoustic impedance layers. In combination, it would be obvious to form the bonding layer between any or all of the acoustic impedance layers, which includes positions in the claimed range, as the interfaces between any two of the layers other than the topmost and bottommost layers of Kimura et al. are in the claimed range of positions.
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the bonding layers of Watanabe et al. with the elastic wave device of Kimura et al. for the benefit of improving the bond strength between the acoustic impedance layers (Paragraphs 150 and 166 of Watanabe et al.).
With respect to claim 4, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the acoustic multilayer film includes at least five acoustic impedance layers (Fig 1A). Watanabe et al. discloses that the bonding layer is provided at an interface between the fourth acoustic impedance layer and another one of the at least five acoustic impedance layers or at an interface between acoustic impedance layers of the at least five acoustic 
With respect to claim 5, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Watanabe et al. discloses that the bonding layer is provided at an interface between the acoustic multilayer film and the supporting substrate (Paragraphs 150 and 166).
With respect to claim 6, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that a plate wave of an So mode, an Ao mode, an A1 mode, an SHo mode, or an SHo mode is used as a propagating elastic wave (Paragraph 11).
With respect to claim 7, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the low acoustic impedance layer is made of silicon oxide (Paragraph 45).
With respect to claim 8, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the high acoustic impedance layer is made of platinum or silicon nitride (Paragraph 45).
With respect to claim 9, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the supporting substrate is made of Si (Paragraph 35).
With respect to claim 10, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that a 
With respect to claim 12, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the IDT electrode is made of at least one of Al, Cu, Pt, Au, Ag, Ti, Ni, Cr, Mo, or W, or an alloy primarily including any of Al, Cu, Pt, Au, Ag, Ti, Ni, Cr, Mo, or W (Paragraph 41).
With respect to claim 13, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the IDT electrode is made of Al (Paragraph 41).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Watanabe et al. and Kobayashi et al. (US 2015/0231884).
With respect to claim 11, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1.
Kimura et al. does not disclose that the bonding layer is made of a Ti oxide or a Ti nitride.
Kobayashi teaches a piezoelectric device in which the bonding layer is made of a Ti oxide or a Ti nitride (Paragraph 67).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the bonding material of Kobayashi with the device of Kimura et al. as it has been held that the selection of materials based on an art-recognized suitability for an intended purpose is obvious (In re Leshin.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Watanabe et al. and Nodake et al. (US 2012/0274179).
With respect to claim 14, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1.
Kimura et al. does not disclose that the IDT electrode is defined by a multilayer metal film including a Ti layer and an AlCu that are stacked on one another.
Nodake et al. teaches a piezoelectric elastic wave device in which the IDT electrode is defined by a multilayer metal film including a Ti layer and an AlCu that are stacked on one another (Paragraph 36).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the layered IDT of Nodake et al. with the device of Kimura et al. for the benefit of providing a diffusion barrier (Paragraph 37 of Nodake et al.).
With respect to claim 17, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1.
Kimura et al. does not disclose that a thickness of the IDT electrode is about 10 nm to about 2000 nm.
Nodake et al. teaches a piezoelectric elastic wave device in which a thickness of the IDT electrode is about 10 nm to about 2000 nm (Paragraphs 52-54).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT thickness of Nodake et al. with the device of Kimura et al. for the benefit of providing improved impedance characteristics (Paragraphs 61-62).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Watanabe et al. and Kando et al. (US 2014/0225684) 
With respect to claim 15, the combination of Kimura et al. and Watanabe et al. discloses the elastic wave device according to claim 1.
Kimura et al. does not explicitly disclose electrode lands provided on the piezoelectric substrate.
Kando et al. teaches a piezoelectric elastic wave device including electrode lands provided on the piezoelectric substrate (Fig 1A, conductive regions attaches to the bus bars of the IDT electrodes).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode lands of Kando et al. with the device of Kimura et al. for the benefit of providing more efficient electrical connections to the IDT electrodes (Paragraph 1A of Kando et al.).
Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Watanabe et al., Kando et al., and Nodake et al.
With respect to claim 16, the combination of Kimura et al., Watanabe et al., and Kando discloses the elastic wave device according to claim 15.
Kimura et al. does not disclose that the electrode layers are defined by a multilayer metal film including a Ti layer and an Al layer that are stacked on one another.
Nodake et al. teaches a piezoelectric elastic wave device in which the electrode layers are defined by a multilayer metal film including a Ti layer and an Al layer that are stacked on one another. (Paragraph 36).

With respect to claim 18, the combination of Kimura et al., Watanabe et al., and Kando discloses the elastic wave device according to claim 15.
Kimura et al. does not disclose that a thickness of the IDT electrode is about 10 nm to about 2000 nm.
Nodake et al. teaches a piezoelectric elastic wave device in which a thickness of the IDT electrode is about 10 nm to about 2000 nm (Paragraphs 52-54).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT thickness of Nodake et al. with the device of Kimura et al. for the benefit of providing improved impedance characteristics (Paragraphs 61-62).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “wherein the bonding layer is provided inside the fourth acoustic impedance layer” in combination with the remaining elements of claim 2. The prior art does not disclose or suggest “wherein the acoustic multilayer film includes at least five acoustic impedance layers; and the bonding layer is provided inside one of the at least five acoustic impedance layers on the supporting substrate 
Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose the bonding layer being formed with the claimed range of positions, arguing that Watanabe et al. does not disclose forming he bonding layer between the high and low acoustic impedance layers. However, as can be seen in paragraphs 150 and 166, Watanabe et al. discloses the use of binding layers to bond the high and low acoustic impedance layers to eachother. Therefore, in combination with Kimura et al., it would be obvious to form the bonding layer of Watanabe et al. at any or all of the interfaces between the high and low acoustic impedance layers of Kimura et al., which includes positions in the claimed range of positions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837